UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4439
JAY SCOTT JOHNSON, a/k/a Jay Scott,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                      Submitted: May 12, 2003

                      Decided: May 20, 2003

    Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Cameron B. Littlejohn, Jr., Columbia, South Carolina, for Appellant.
Miller Williams Shealy, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JOHNSON
                              OPINION

PER CURIAM:

   Jay Scott Johnson appeals his conviction and seventy-seven month
sentence imposed following his guilty plea to three counts of posses-
sion with intent to distribute and distribution of less than 100 grams
of heroin, in violation of 21 U.S.C. § 841(a)(1) (2000).

   Johnson’s counsel has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), in which he raises the issue of whether the
guidelines were properly applied during sentencing. In his pro se sup-
plemental brief, Johnson raises the issue of whether the district court
erred in including a quantity of drugs he allegedly possessed for per-
sonal use in calculating the base offense level under the Guidelines.

   After carefully reviewing the record, we find no erroneous applica-
tion of the sentencing guidelines. We reject Johnson’s argument that
the district court erred by declining to reduce the quantity of heroin
attributable to Johnson based on his assertion that half of the heroin
he possessed was for his personal use. See United States v. Randall,
171 F.3d 195, 210 (4th Cir. 1999).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Johnson’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED